


EXHIBIT 10.2

Employment Agreement

 

AGREEMENT date March 1, 2005 (the Effective Date) by and between Geotec Thermal
Generators Inc., a Florida corporation, (hereinafter called the (“Company” or
“Employer”) and Bradley Ray, a Florida resident (hereinafter call the
“Employee”).

 

WHEREAS, Employer desires to employ Employee upon the terms and conditions
hereinafter set forth and Employee desires to accept employment upon such terms
and conditions; and

 

WHEREAS, Employer and Employee desire to set forth in writing the terms and
conditions of their agreements and understandings with respect to the Employee’s
employment by Employer.

 

NOW, THEREFORE, Employer hereby employs Employee and Employee hereby accepts
employment under the following terms and conditions:

 

1.

EMPLOYMENT

 

Employer hereby employees Employee and Employee hereby accepts employment by
Employer, upon all the terms and conditions hereinafter set forth.

 

2.

TERM

 

Subject to the provisions for earlier termination set forth in Section 9 hereof,
this Agreement shall commence on the Effective Date, March 1, 2005, and shall
end five years later unless extended by both parties. Notwithstanding any of the
foregoing to the contrary, if this Employment Agreement is terminated prior to
the expiration of the Employment Term, a year shall mean, with respect to the
year during which termination occurs, the period commencing on the first day of
such year and ending as of the close of business of the day of termination of
Employee’s employment, and Employment Term shall mean the period commencing on
the Effective Date and ending as of the close of business of the day of
termination of Employee’s employment.

 

3.

EMPLOYEE’S REPRESENTATIONS AND WARRANTIES

 

Employee represents and warrants to Employer that he is free to accept
employment with Employer as contemplated herein and has no other written or oral
obligations or commitments of any kind or nature which would in any way
interfere with

 

1

 


--------------------------------------------------------------------------------



 

 

his acceptance of his employment pursuant to the terms hereof or the full
performance of his obligations hereunder or the exercise of his best efforts in
his employment hereunder. Employee represents and warrants that he is not in
breach of any existing confidentiality or covenant not to compete agreements, if
any, the Employee may have executed with other third parties prior to the
Effective Date.

 

4.

DUTIES AND EXTENT OF SERVICES

 

Employee shall be employed as the Employer’s Executive Vice President, Corporate
Development, as such, shall, subject to the direction of the Board of Directors,
supervise the conduct of all subordinates and daily operations and affairs
within the Employer’s position, consistent with the position of the Executive
Vice President, Corporate Development and perform such other duties and
responsibilities as may be assigned to the Employee from time to time consistent
with such title by the Board of Directors of the Employer.

 

Employee agrees to devote sufficient time, skill, attention and energy
diligently and competently to perform the duties and responsibilities assigned
to him hereunder or pursuant hereto. Employee shall use his best efforts to be
loyal and faithful at all times and constantly endeavor to improve his ability
and his knowledge of the business of Employer in an effort to increase the value
of his services for the mutual benefit of Employee and Employer.

 

5.

COMPENSATION

 

Employee shall receive an annualized salary of $250,000 during the term of this
Agreement. This annual salary shall be increase to $1,000,000 if and when the
Company shall obtain monthly profits equal or greater than $10,000,000 per year.

 

6.

FRINGE BENEFITS AND EXPENSES

 

A. Employee shall be eligible (subject to the terms and conditions of the
particular plans and programs) to participate in such medical, hospitalization,
group health, accident, disability and life insurance programs and plans, such
pension, profit sharing, stock option, incentive compensation and stock purchase
plans and such other employee benefit programs to the same extent such plans and
programs are made generally available from time to time by Employer to all of
its other similarly-situated employees; provide, however, Employer shall be
under no obligation to make any such plans or programs available to its
employees or continue any which currently or in the future exist.

 



 

2

 


--------------------------------------------------------------------------------



 

 

B. For the term of this Agreement, Employer shall provide an automobile, and
Employer will reimburse employee for related gas, maintenance and insurance
expense, for performance of Employee’s duties to Employer as specified herein.

 

C. Other Expenses Employer shall reimburse Employee for his reasonable
out-of-pocket cost and expenses incurred in connection with the performance of
his duties and responsibilities hereunder. Reimbursement of such expenses shall
be subject to the submission by Employee of appropriate invoices, receipts and
other supporting documentation, consistent with Employer’s customary
reimbursement policies and procedures.

 

7.

VACATIONS

 

Employee shall be entitled to normal three weeks vacation taken by other similar
members of management during each twelve-month period of the Employment Term.
Employee shall not be entitled to be compensated for any unused vacation upon
termination of the Agreement. The periods during which Employee will be absent
from work shall be determined by Employee taking into account the needs of the
Employer’s business and shall be subject to the approval of the Executive
Committee of the Company (which shall not be unreasonably withheld).

 

8.

FACILITIES

 

Employer shall provide and maintain (or cause to be provided and maintained)
such facilities, equipment, supplies and personnel as it reasonably determines
is adequate for Employee’s performance of his duties and responsibilities under
this Agreement.

 

9.

TERMINATION OF EMPLOYMENT

 

A. Termination Events. Notwithstanding any provisions of this Agreement to the
contrary, Employee’s employment may be terminated by Employer with Cause (as
hereinafter defined) effective upon the delivery of written notice to Employee.
In addition, Employee’s employment shall terminate (i) upon Employee’s death or
(ii) upon Employee becoming disabled (as hereinafter defined).

 

B. Definition of Disabled. For purposes of this Agreement, Employee shall be
deemed to be “Disabled” when, by reason of physical or mental illness or of
injury, he is unable to perform substantially all of the duties and
responsibilities required of him in connection with his employment hereunder. No
disability shall be deemed to exist until after Employee shall be unable to
perform his duties hereunder for ninety (90) consecutive days (the “Disability
Period”). If Employee shall have been under a disability but shall have returned
to work prior to the end of the Disability Period, any new disability commencing
within thirty (30) days of the termination of the prior disability shall be a
continuation of the prior disability, and the period of all such disabilities
shall be added together to determine whether, or how much of, the Disability
Period has elapsed.



 

3

 


--------------------------------------------------------------------------------



 

 

C. Definition of Cause. For purposes of this Agreement, “Cause” shall include,
but not be limited to: (a) arrest or conviction for fraud or criminal conduct
(other than conviction of, or a pleas of guilty to, a traffic violation); (b)
habitual drunkenness or drug addiction; (c) fraud against employer or
embezzlement; (d) sanctions against Employee in his capacity as an employee of
Employer by regulatory agencies governing Employer or against Employer because
of wrongful acts or conduct of Employee; (e) material breach or default by
Employee of any of the terms or conditions of this Agreement; or (f) the
resignation or quitting of Employee prior to the end of the Employment Term (in
this last event, Employee’s employment shall be deemed terminated with Cause on
the date that he resigns or quits).

 

10.

NON-DISCLOSURE OF CONFIDENTIAL INFORMATION

 

A. Confidential Information. Employee acknowledges that Employee has been
informed that it is the policy of Employer to maintain as secret and
confidential all information relating to (i) the financial condition, businesses
and interests of Employer and its affiliates, (ii) the systems, know-how,
products, services, costs, inventions, patents, patent applications, formulae,
research and development procedures, notes and results, computer software
programs, marketing and sales techniques and/or programs, methods,
methodologies, manuals, lists and other trade secrets heretofore and hereafter
acquired, sold developed and/or used by Employer and its affiliates and (iii)
the nature and terms of Employer’s and its affiliate’s relationships with their
respective customers, clients, suppliers, lenders, vendors, consultants,
independent contractors and employees (all such information being hereinafter
collectively referred to as “Confidential Information”), and Employee further
acknowledges that such Confidential Information is of great value to Employer
and its affiliates and, in and by reason and as a result of Employee’s
employment by Employer, Employee will be making use of, acquiring and/or adding
to such Confidential Information. Therefore, Employee understands that it is
reasonably necessary to protect Employer’s and its affiliates’ trade secrets,
good will and business interests that Employee agree and, accordingly, Employee
will not directly or indirectly (except where authorized by the President of
Employer for the benefit of Employer and/or its affiliate(s) and/or as required
in the course of his employment) at any time hereafter divulge or disclose for
any purpose whatsoever to any persons, firms, corporations or other entities
other than Employer or its affiliates (hereinafter referred to collectively as
“Third Parties”), or use or cause or authorize any Third Parties to use, any
such Confidential Information, except as otherwise required by law.

 

2.            Employer’s Materials. In accordance with the foregoing, Employee
furthermore agrees that (i) Employee will at no time retain or remove from the
premises of Employer or its affiliates any research and development materials,
drawings, notebooks, notes, reports, formulae, software programs or discs or
other containers of software, manuals, data books, records, materials or
documents of any kind or description for any purpose unconnected with the strict
performance of Employee’s duties with Employer and (ii) upon cessation or
termination of Employee’s employment with Employer for any reason, Employee
shall forthwith deliver or cause to be delivered up to Employer any and all
research and development materials,



 

4

 


--------------------------------------------------------------------------------



 

 

drawings, notebooks, notes, reports, formulae, software programs or discs or
other containers of software, manuals, data, books, records, materials and other
documents and materials in Employee’s possession or under Employee’s control
relating to any Confidential Information or any property or information which is
otherwise the property of Employer or its affiliates.

 

11.

COVENANT-NOT-TO-COMPETE

 

In view of the Confidential Information to be obtained by or disclosed to
Employee, because of the know-how acquired and to be acquired by Employee, and
as a material inducement to Employer to enter into this Agreement and continue
to employ Employee, Employee covenants and agrees that, so long as Employee is
employed by Employer and for a period of two (2) years after Employee ceases for
any reason to be employed by Employer, Employee shall not, directly or
indirectly (i) divert business from, (ii) solicit or transact any business
competitive with Employer or its affiliates with, or (iii) sell any products or
services sold or offered by Employer or its affiliates to, any customer or
former customer of Employer or its affiliates. In addition, Employee covenants
and agrees that, so long as Employee is employed by Employer and for a period of
two (2) years after Employee ceases for any reason to be employed by Employer,
Employee hereby agrees to refrain from, anywhere in the world, (the
“Geographical Area”), directly or indirectly owning, managing, operating,
controlling or financing, or participating in the ownership, management, control
or financing of, or being connected with or having an interest, in, or otherwise
taking any part as a stockholder, director, officer, employee, agent,
consultant, partner or otherwise, in, any business competitive with that engaged
in or being developed by Employer or its affiliates during Employee’s term of
employment. Without limitation of the foregoing, Employer’s business is
acknowledged to include the development, manufacture and sale of rotary engines
and related technology. Employee acknowledges that Employer’s business is
anticipated to be international in scope, that a similar business could
effectively compete with Employer’s and its affiliates businesses from any
location in the world, and that, therefore, the restricted Geographical Area is
reasonable in scope to protect Employer’s and its affiliates’ trade secrets and
legitimate business interests.

 

12.

EMPLOYER’S REMEDIES FOR BREACH OF SECTIONS 10 & 11

 

Employee covenants and agrees that if Employee shall violate or breach any of
Employee’s covenants or agreements provided for in Section 10 and 11 hereof,
Employer and/or its affiliates shall be entitled to an accounting and repayment
of all profits, compensation, commissions, remunerations, or benefits which
Employee directly or indirectly has realized or realizes as a result of, growing
out of or in connection with any such violation or breach. In addition, in the
event of a breach or violation or threatened or imminent breach or violation of
any provisions of Sections 10 or 11 hereof, Employer and/or its affiliates shall
be entitled to a temporary or permanent injunction or any other appropriate
decree of specific performance or equitable relief, without posting of bond,
from a court of competent jurisdiction in order to prevent, prohibit or restrain
any such breach or violation or threatened or imminent breach or violation by
Employee, by Employee’s partners, agents, representatives, servants, employers
or employees and/or by any third parties. Employer shall be entitled to such
injunctive or other



 

5

 


--------------------------------------------------------------------------------



 

 

equitable relief in addition to any damages which are suffered, and the
prevailing party shall be entitled to reasonable attorney’s and paralegals’ fees
and costs and other costs incurred in connection with any such litigation, both
before and at trial and at all tribunal levels. Resort by Employer and/or its
affiliates to such injunctive or other equitable relief shall not be deemed to
waive or to limit in any respect any other rights or remedies which Employer or
its affiliates may have with respect to such breach or violation.

_______initials

 

13.

REASONABLENESS OF RESTRICTIONS

 

A. Reasonableness. Employee acknowledges that any breach or violation of
Sections 10 or 11 hereof will cause irreparable injury and damage and
incalculable harm to Employer and its affiliates and that it would be very
difficult or impossible to measure the damages resulting from any such breach or
violation. Employee further acknowledges that Employee has carefully read and
considered the provisions of Sections 10, 11 and 12 hereof and, having done so,
agrees that the restrictions and remedies set forth in such Sections (including
but not limited to, the time period, geographical and types of restrictions
imposed) are fair and reasonable and are reasonably required for the protection
of the business, trade secrets, interests and good will of Employer and its
affiliates.

 

B. Severability. Employee understands and intends that each provision and
restriction agreed to by Employee in Sections 10, 11, and 12 hereof shall be
construed as separate and divisible from every other provision and restriction
and that , in the event that any one of the provisions of, or restrictions in,
Sections 10, 11 and/or 12 hereof shall be held to be invalid or unenforceable,
the remaining provisions thereof and restrictions therein shall nevertheless
continue to be valid and enforceable as though the invalid or unenforceable
provisions or restrictions had not been included therein, and any one or more of
such valid provisions and restrictions may be enforced in whole or in part as
the circumstances warrant. In the event that any such provision relating to time
period and/or geographical and/or type of restriction shall be declared by a
court of competent jurisdiction to exceed the maximum or permissible time
period, geographical area or type of restriction such court deems reasonable and
enforceable, said time period and/or geographical and/or type of restriction
shall be deemed to become and shall thereafter be the maximum time period and/or
geographical restriction and/or type of restriction which such court deems
reasonable and enforceable.

 

C. Survivability. The restrictions, acknowledgments, covenants and agreements of
Employee set forth in Sections 10, 11, 12, and 13 of this Agreement shall
survive any termination of this Agreement or of Employee’s employment (for any
reason, including expiration of the Employment Term).

 

14.

EMPLOYEE’S DISCLOSURES AND REPRESENTATIONS AND WARRANTIES

 

Employee hereby acknowledges, represents and warrants to, agrees with, Employer
as follows:

 



 

6

 


--------------------------------------------------------------------------------



 

 

(a) That Employee and his representatives and agents (i) have received and read
and are familiar with this Agreement, and (ii) are familiar with the business
and operations conducted and to be conducted by Employer and the risks attendant
thereto.

 

(b) That Employee and/or his representatives and agents have had an opportunity
to ask questions of and receive satisfactory answers from Employer and/or a
person or persons authorized to act on Employer’s behalf concerning the terms
and conditions of this Agreement, this transaction and Employer and its
currently contemplated business and operations.

 

(c) That Employee has been represented by such legal and other professional
advisors (if any), each of whom has been personally selected by Employee, as
Employee has found necessary to consult concerning the transactions contemplated
in or by this Agreement.

 

(d) That Employee has full right, power and authority to perform all obligations
under this Agreement.

 

Employee hereby agrees to indemnify and hold harmless Employer and its
shareholders, directors, officers, employees and agents from and against any and
all loss, damage, liability, cost or expense (including reasonable attorneys’
and paralegals’ fees and costs before and at trial and at all appellate levels)
due to or arising out of any inaccuracy in, or breach of, any representation,
warranty or covenant of Employee contained in this

Section 14.

 

15.

INDEPENDENT COUNSEL

 

Employer and Employee agree that each of them have been, or were advised fully
understand that they are entitled to be, represented by independent legal
counsel with respect to all matters contemplated herein, from the commencement
of negotiations at all times through the execution hereof.

 

16.

LAW APPLICABLE

 

This Agreement shall be governed by and construed pursuant to the laws of the
State of Florida, without giving effect to conflicts of laws principles. Any
action brought will be pursued in Palm Beach County, Florida.

 

17.

NOTICES

 

Any notices required or permitted to be given pursuant to this Agreement shall
be sufficient, if in writing, and if personally delivered or sent by certified
or registered mail, return receipt requested, to his residence, in the case of
Employee, or to its then principle office, in the case of Employer.

 

7

 


--------------------------------------------------------------------------------



 

 

18.

SUCCESSION

 

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective legal representatives, heirs, assignees and/or
successors in interest of any kind whatsoever; provided, however, that Employee
acknowledges and agrees that he cannot assign or delegate any of his rights,
duties, responsibilities or obligations hereunder to any other person or entity.

 

19.

ENTIRE AGREEMENT

 

This Agreement constitutes the entire final agreement between the parties with
respect to, and supercedes any and all prior agreements between the parties
hereto both oral and written concerning, the subject matter hereof and may not
be amended, modified or terminated except by a writing signed by the parties
hereto.

 

20.

SEVERABILITY

 

If any provision of this Agreement shall be held to be invalid or unenforceable,
and is not reformed by a court of competent jurisdiction, such invalidity or
unenforceability shall attach only to such provision and shall not in any way
affect or render invalid or unenforceable any other provision of this Agreement,
and this Agreement shall be carried out as if such invalid or unenforceable
provision were not contained herein.

 

21.

NO WAIVER

 

A waiver of any breach or violation of any term, provision or covenant contained
herein shall not be deemed a continuing waiver or a waiver of any future or past
breach or violation. No oral waiver shall be binding.

 

22.

ATTORNEYS’ FEES’

 

In the event that either of the parties to this Agreement institutes suit
against the other party to this Agreement to enforce any of his or its rights
hereunder, the prevailing party in such action shall be entitled to recover from
the other party all reasonable costs thereof, including reasonable attorneys’
and paralegals’ fees and cost incurred before and at trial and at all tribunal
levels.

 



 

8

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the undersigned have hereunto set their hands on the day and
year first above written.

 

 

Geotec Thermal Generators, Inc.

By:

/s/ W. Richard Lueck

W. Richard Lueck, President, CEO

 

 

Individually

By:

/s/ Bradley Ray

 

Bradley Ray

 

 

 

9


--------------------------------------------------------------------------------